In a claim to recover damages for personal injuries, the claimant appeals from a judgment of the Court of Claims (Nadel, J.), dated July 9, 2004, which, after a nonjury trial on the issue of liability, dismissed the claim.
Ordered that the judgment is affirmed, with costs.
The claimant filed this claim seeking to recover damages for the injuries he sustained when, while attending a “Male/Female Auction” at the State University of New York at Farmingdale, he was assaulted and stabbed by other unidentified attendees at the auction. He alleged that the defendant was negligent in failing to provide adequate and proper security at the auction.
When official action involves the exercise of discretion or expert judgment in policy matters, and is not exclusively ministerial, a municipal defendant generally is not answerable in damages for the injurious consequences of that action (see Tango v Tulevech, 61 NY2d 34, 41 [1983]). The provision of security against physical attacks by third parties is a governmental function involving policymaking regarding the nature of the risks presented, and no liability arises from the performance of such a function absent a special duty of protection (see Bonner v City of New York, 73 NY2d 930, 932 [1989]; Rashed v State of New York, 232 AD2d 394 [1996]; Laura O. v State of New York, 202 AD2d 559, 560 [1994]).
The court properly dismissed the claim because the defendant’s decision regarding the level of security to be provided at the auction was based on the exercise of its reasoned judgment which entitled it to governmental immunity (see Mon v City of *574New York, 78 NY2d 309, 316 [1991]; Howe v Village of Trumansburg, 199 AD2d 749, 750 [1993]; cf. Haddock v City of New York, 75 NY2d 478, 485 [1990]).
In view of the foregoing, it is unnecessary to reach the claimant’s contention that the attack was foreseeable (cf. Hoffman v City of New York, 301 AD2d 573 [2003]). Santucci, J.P., Luciano, Crane and Skelos, JJ., concur.